WENTWORTH, Judge.
Appellant seeks review of sentences imposed for the offenses of child abuse and aggravated child abuse, after remand by this court. In Sumler v. State, 506 So.2d 1144 (Fla. 1st DCA 1987), we determined that in departing from the recommended sentencing range established by the Fla.R. Crim.P. 3.701 sentencing guidelines the trial court had relied upon both permissible and impermissible reasons. On remand the trial court has again departed from the guidelines recommendation, relying upon the reason which we approved in the prior appeal, that appellant was on probation for child abuse when she abused her physically helpless 15 month-old child. As we previously indicated, this reference to the character of appellant’s conduct for which probation was revoked describes circumstances sufficiently egregious to warrant a departure from the recommended guidelines sentence, in accordance with State v. Pentaude, 500 So.2d 526 (Fla.1987). We therefore affirm the sentencing orders now appealed.
MILLS and BARFIELD, JJ., concur.